Title: From Thomas Jefferson to George Washington, 6 November 1793
From: Jefferson, Thomas
To: Washington, George



Nov. 6. 1793.

Th: Jefferson has the honor to inclose several letters for the perusal of the President.—When he wrote to the Governor of Kentuckey, on a former intimation from the Spanish representatives, there was no probability that the intervention of military force would be requisite, and as far as illegal enterprizes could be prevented by the peaceable process of law, his writing was proper. It is proper now, so far as the same means may suffice. But should military coercion become necessary, he submits to the President whether a letter from the Secretary at war should not go, Th: J. having avoided any order of that kind in his letter.
